DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 September 2021 has been entered.


Response to Arguments
A portion of Applicant's arguments filed 28 September 2021 have been fully considered but they are not persuasive.
With regard to claim 14, Applicant states, “Regarding claim 14, Dascola fails to teach or suggest at least “wherein the one or more virtual objects are added to the virtual item responsive to requests of the other user,” as claimed. Taylor was cited for alternate subject matter and does not cure the deficiency of Dascola.” However, Dascola discloses a user receiving a message from another user where the received 
Applicant’s remaining arguments, see pages 7-9, filed 28 September 2021, with respect to the rejection(s) of claim(s) 1 and similar claims in substance under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Seo (US 2017/0323266 A1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dascola et al. (US 10,339,721 B1) in view of Taylor et al. (US 2019/0391637 A1) and further in view of Seo (US 2017/0323266 A1).
Regarding claim 1, Dascola discloses a method to administer a chat session in an augmented reality environment (Column 44, lines 3-5, a messaging user interface that is combined with a field of view of a camera used for augmented reality, column 44, line 53 – column 45, line 29), the method, comprising: causing to be perceptible, by a recipient user of the augmented reality environment, a virtual object in an augmented reality chat stream, such that the recipient user is able to engage in the chat session; (Figure 5B, element 5018 and column 43, line 58 – column 44, line 2, message bubble)	wherein, the virtual object is depicted in the augmented reality chat stream such that the recipient user engages in the chat session via the augmented reality environment; (Figure 5B, message bubble, element 5018 amongst other message bubbles, elements 5010 and 5016, including message bubbles that are received and sent, column 43, line 58 – column 44, line 2)	Dascola does not clearly disclose wherein, the virtual object is shared with the recipient user by another entity that uses the augmented reality environment.	Taylor discloses chatting between two players in an augmented reality setting (Abstract).(Paragraphs 0073-0074) where an interface of stickers can be provided to allow a user to select a sticker that can display a visual effect associated with the selected sticker along with the chat that has message bubbles (Figure 5 and paragraphs 0079-0082).	Seo’s technique of displaying an interfaces of selectable stickers in an 
Regarding claim 2, Dascola discloses responsive to detecting that an action has been performed on the virtual object by the recipient user, generating a third rendering of the virtual object (Figure 5C, element 5026 and column 44, lines 3-10, contact on the message bubble, figure 5C, element 5018 and figures 5D-5E and column 44, lines 10-23, contact causes the message bubble to increase in size along with the contents in the message bubble which may be an  additional virtual object until the bubble also visibly changes).
Regarding claim 3, Dascola discloses the second indicia includes a thumbnail of the virtual object (Figure 5D, the virtual object is rendered at the size smaller than the larger version, figure 5E).
Regarding claim 5, Dascola discloses the virtual object includes a chat bubble (Figure 5B, element 5018, message bubble).
Regarding claim 6, Dascola discloses detecting a request of the other entity in the augmented reality environment; (Figure 5B, element 5012, received message from a sending user viewable by a receiving user with a request)(Figure 5B, elements 5018 and 5020, the sending user sends the message bubble with the additional virtual object).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dascola et al. (US 10,339,721 B1) in view of Taylor et al. (US 2019/0391637 A1) in view of Seo (US 2017/0323266 A1) and further in view of Ragan, JR. et al. (US 2019/0392085 A1).
Regarding claim 4, Dascola in view of Taylor and further in view of Seo discloses all limitations as discussed in claim 3.	Dascola in view of Taylor and further in view of Seo does not clearly disclose the thumbnail is sent with the virtual object to the recipient user from the other entity.	Ragan, JR. discloses including thumbnail graphic images with virtual objects (Paragraph 0034).	Ragan, JR.’s technique of including thumbnail graphic images with virtual objects would have been recognized by one of ordinary skill in the art to be applicable to the sending of virtual objects in message bubbles of Dascola in view of Taylor and further in view of Seo and the results would have been predictable in the sending of virtual objects that include thumbnail graphic images in message bubbles. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dascola et al. (US 10,339,721 B1) in view of Taylor et al. (US 2019/0391637 A1) in view of Seo (US 2017/0323266 A1) and further in view of Lehtiniemi et al. (US 2013/0263016 A1).
Regarding claim 7, Dascola in view of Taylor and further in view of Seo discloses all limitations as discussed in claim 1.	Dascola in view of Taylor and further in view of Seo does not clearly disclose creating a profile virtual object to represent the recipient user in the augmented reality environment; wherein, the profile virtual object includes a user profile of the recipient user rendered in 3D.	Lehtiniemi discloses allowing users to build media profiles (Paragraph 0045) that can be rendered in a three dimensional perspective for viewing (Paragraph 0034).	Lehtiniemi’s technique for allowing users to build and view profiles in three dimensions would have been recognized by one of ordinary skill in the art to be applicable to the sending and receiving users in a message application of Dascola in view of Taylor and further in view of Seo and the results would have been predictable in allowing sending and receiving users to build and view profiles in three dimensions. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 8, Lehtiniemi discloses enabling access to the profile virtual object via the augmented reality environment (Paragraph 0029, other users can access an individual user’s profile).
Regarding claim 9, Lehtiniemi discloses enabling the recipient user to delete the profile virtual object via the augmented reality environment (Paragraph 0047, profiles can be removed from view)
Regarding claim 10, Lehtiniemi discloses enabling the recipient user to replace the profile virtual object via the augmented reality environment (Paragraph 0035, changing the profile).
Regarding claim 11, Lehtiniemi discloses enabling access to a collection of virtual objects associated with the recipient user in the augmented reality environment via the profile virtual object (Paragraph 0041, accessing media content associated with a user’s profile).
Regarding claim 12, Lehtiniemi discloses the access to the collection of the virtual objects associated with the recipient user is provided to the other user or additional users of the augmented reality environment (Paragraph 0041, accessing media content associated with a user’s profile).
Regarding claim 13, Lehtiniemi discloses the access to the collection of the virtual objects associated with the recipient user is provided to the recipient user (Paragraph 0041, it is obvious to one of ordinary skill in the art that if other users can access media content associated with a certain user, the certain user who can also access profiles would be able to access the media content associated with their profile when viewing it).
Claims 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dascola et al. (US 10,339,721 B1) in view of Taylor et al. (US 2019/0391637 A1).
Regarding claim 14, Dascola discloses a method to administer a chat session in an augmented reality environment (Column 44, lines 3-5, a messaging user interface that is combined with a field of view of a camera used for augmented reality, column 44, line 53 – column 45, line 29), the method, comprising: causing to be (Figure 5B, element 5018 and column 43, line 58 – column 44, line 2, message bubbles of sent and received messages on a user’s device)	wherein, the virtual item includes one or more virtual objects; (Column 43, lines 62-64, message bubble includes a virtual object)	wherein, the one or more virtual objects are added to the virtual item responsive to requests of the other user; (Figure 5B and column 43, lines 58-67, the message bubble with the virtual object is sent from the another user)	wherein, the virtual item is depicted in the augmented reality chat stream such that the recipient user engages in the chat session via the augmented reality environment; (Figure 5B, message bubble, element 5018 amongst other message bubbles, elements 5010 and 5016, including message bubbles that are received and sent, column 43, line 58 – column 44, line 2)	detecting engagement with the virtual item by the recipient user via the augmented reality environment; (Figure 5C, element 5026 and column 44, lines 3-10, contact on the message bubble, figure 5C, element 5018)	wherein the virtual item is presented in a first rendering in the augmented reality chat stream of the augmented reality environment; (Figure 5B, element 5018, rendering of message bubbles in the user interface)	responsive to detecting that an action has been performed on the virtual object by the recipient user, generating a second rendering of the virtual item; (Column 44, lines 10-23, contact causes the message bubble to increase in size along with the contents in the message bubble).	depicting the second rendering of the virtual item in the chat stream (Figures 5D-5E, displaying the increase in size of the message bubble based on the contact).
	Dascola does not clearly disclose wherein, the virtual item is shared with the recipient user by another user that uses the augmented reality environment.	Taylor discloses chatting between two players in an augmented reality setting (Abstract).	Taylor’s technique for allowing two players to chat in an augmented reality setting would have been recognized by one of ordinary skill in the art to be applicable to the messaging between a user who can receive messages that can be used in augmented reality and another user who sends messages of Dascola and the results would have been predictable in the messaging between two users who can send and receive messages that can be used in augmented reality. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 17, Dascola discloses the one or more virtual objects are added to the virtual item by the other user (Figure 5B and column 43, line 58 – column 44, line 2, sent message bubble that can contain the virtual object).
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dascola et al. (US 10,339,721 B1) in view of Taylor et al. (US 2019/0391637 A1) and further in view of Choi et al. (US 2018/0145937 A1).
Regarding claim 15, Dascola in view of Taylor discloses all limitations as discussed in claim 14.(Figure 24D and paragraph 0323).	Choi’s technique for providing images for selection for changing the background of a chat screen would have been recognized by one of ordinary skill in the art to be applicable to the interface for allowing users to send and receive messages of Dascola in view of Taylor and the results would have been predictable in the providing a user interface that allows users to select an image as a background for sending and receiving messages in. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 16, Choi discloses responsive to detection of selection of the virtual reality background via activation of the indicator, rendering the virtual reality background in the augmented reality environment in which the one or more virtual objects of the virtual item is depicted; wherein, the one or more virtual objects of the virtual item are rendered in a foreground of the virtual reality environment (Figure 24D and paragraph 0323, the selected image is used to change the background of the chat screen where message bubbles are present)
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dascola et al. (US 10,339,721 B1) in view of Taylor et al. (US 2019/0391637 A1) and further in view of Lieb et al. (US 2017/0093780 A1).
Regarding claim 18, Dascola in view of Taylor discloses all limitations as discussed in claim 14.	Dascola in view of Taylor does not clearly disclose generating an augmented reality story object; wherein, the augmented reality story object includes multiple virtual items; wherein, each of the multiple virtual items are created by different users of the augmented reality environment.	Lieb discloses augmented reality client device (Paragraph 0055) that allows a user to create a shared album and additional users to contribute images to the shared album (Paragraph 0038).	Lieb’s technique of allowing for multiple users using augmented reality client devices to access and contribute images to a shared album would have been recognized by one of ordinary skill in the art to be applicable to the augmented reality messaging application between multiple users of Dascola in view of Taylor and the results would have been predictable in allowing multiple users in an augmented reality application to contribute images to a shared album. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 19, Lieb discloses depicting the multiple virtual items in the augmented story object in a chronological sequence based on an order in time when each of the multiple virtual items are created by each of the different users (Paragraph 0214, images can be displayed in an order that reflects a scare that is based off timestamps for images).


Allowable Subject Matter
Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not clearly disclose all the limitations of claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
VanBlon et al. (US 2019/0295298 A1) discloses augmented reality messaging.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHI HOANG/Primary Examiner, Art Unit 2613